THE COURT.
Application for writ of habeas corpus. The record shows that petitioner was ordered to pay certain sums of money in a divorce action. Having failed to comply with the order, he was commanded to show cause why he should not be punished for contempt. On the hearing he was adjudged guilty.  It is here claimed that no testimony was taken as to the ability of petitioner to comply with the order. There is no merit in the contention. It appears from the affidavit upon which the citation was based and also the order adjudging petitioner guilty of contempt, that he had the ability to pay but failed to do so.
The petition is denied.